Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	
Response to Arguments
Applicant's arguments filed 5/6/22 have been fully considered but they are not fully persuasive. 
Regarding the replacement drawings, while the identification of the components would be acceptable, the replacement drawings do not identify any of FIGs. 1-3 as “Prior Art.” The applicant argues that the drawings include a “memory device 30 contains instructions which are NOT in the prior art.” Initially, it is noted that (1) FIG. 1 does not show a memory device 30 (rather FIG. 1 shows a memory device 25), and (2) neither of FIGs. 2-3 include any memory device and thus the traversal is not persuasive. Moreover, there are no specific instructions associated with the memory device and as stated in the specification, it represents known memory devices, “(t)his memory device 25 may be a non-volatile memory, such as a FLASH ROM, an electrically erasable ROM or other suitable devices. In other embodiments, the memory device 25 may be a volatile memory, such as a RAM or DRAM.” The drawings do not show anything that is novel. The idea that the memory device includes instructions that represent the novel aspects of the invention is not agreed with since the memory device is simply shown as a black box absent any such alleged novel instructions. 
The rejection of claims 10-19 under 35 USC 101 is overcome and thus withdrawn.
The rejections of claims 1-19 under 35 USC 112(b) are substantially overcome. However, a remaining issue is present as set forth in the rejection below.
The rejection of claims 1-19 under 35 USC 112(a) is overcome and thus withdrawn.
Regarding the prior art to Mastriani, the applicant argues that the claims are specific to the use of phase information on the basis on the disclosed algorithms being used (i.e. MUSIC, MVDR and Bartlett algorithms) and thus alleges novelty of the claimed subject matter. It is noted that none of the Abstract, the specification, or the original set of claims mention such. In fact, the opening paragraph of the specification describes “systems and methods for optimization for the computation of the angle of arrival of an incoming signal for all angle of arrival estimation algorithms that utilize a one- or two-dimensional search in the angular domain.” However, there are further statements in the original disclosure specific to the use of the phase information, for example at page 11, paragraph 3 and in the paragraph bridging pages 11-2 which states that such algorithms are well-known and conventional, “Many angular-domain search-based algorithms are known that compute the direction of arrival and angle of departure based on the phase information obtained from an antenna array.  For example, the multiple signal classification (MUSIC) algorithm utilizes phase information to determine the direction of arrival. The MUSIC algorithm creates a one- or two-dimensional graph, depending on the configuration of the antenna array, where each peak on the graph represents a direction of arrival for an incoming signal. This one- or two-dimensional graph may be referred to as a pseudo-spectrum.” Thus, as admitted by the applicant’s own statements, the use of algorithms using phase information, such as MUSIC, does not represent novelty nor patentability over that which is known. While not specifically argued by the applicant, the claimed subject matter is further directed to the determination of an angle of arrival/departure using the well-known algorithms but uses a two-step approach including performing a coarse pre-search with a “low angular resolution” and executing a search at a “high angular resolution” based on the pre-search result. As evidenced by the newly cited prior art, performing a first, coarse search and limiting a fine search to a result of the coarse search is old and well-known in the art and also does not represent novelty or patentability over that which is known.  Thus, the applicant’s arguments are not persuasive.
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 10 and 16, the language “consisting of MUSIC algorithms and variations thereof” is indefinite in light of the language “and variations thereof” since it fails to clearly and distinctly define the subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-12, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odachi et al (6,377,213).
Odachi et al (6,377,213) disclose a method and apparatus for determining a wave arrival direction by the use of a direction finding algorithm such as MUSIC. The system comprises an antenna array 11 comprising a plurality of antenna elements (6:42+) coupled to a beamforming means including phase shifters 12, switches/amplifiers, and a controller 17, a receiver 15 and a processor, e.g., an arrival direction estimation circuit 16.  The direction information may be one dimension (azimuth only) or two dimensions (azimuth and elevation), see 7:39+and 17:50+. The arrival direction estimation circuit 16 is described as an algorithm such as Beam-Space MUSIC, which is exemplified in FIG. 4 and its description. An evaluation function PMU(ϴ) is equivalent to the pseudo-spectrum which is used to estimate the angle information when the value suddenly shows large (9:6+). FIG. 5 exemplifies the processes involved,

    PNG
    media_image1.png
    897
    579
    media_image1.png
    Greyscale


A first antenna beam of a wide beam width, i.e. a low angular resolution, is formed by using only a part of the plurality of antenna elements 111, 112, . . . , 11m constituting the array antenna (step S1). The direction of the first antenna beam is scanned to cover the entire azimuth (step S2), representing a first scanning range (as noted above, the scanning may also be two dimensional).  A wave arrival direction is roughly estimated at first by scanning the entire azimuth with the first antenna beam according to the BS-MUSIC (step S3). A second narrow antenna beam, that is, a second antenna beam of sharp directivity with a high angular resolution, is formed by using a larger number of antenna elements than those used for estimating the first arrival direction, for example, by using the whole antenna elements 111, 112, . . . , 11m (step S4). The direction of the second antenna beam (a scanning range) is determined based on the result of the first rough estimation of arrival direction (step S5). Based on the second antenna beam used for scanning the part of directions, representing a second range that is smaller than the first range, the second arrival direction is estimated in detail according to the BS-MUSIC. In one example, the antenna comprises a patch and has a beam pattern of which the half-beamwidth is 90°, and thus meets the scope of a “low angular resolution is 5° or more” as well as “10° or more.” The second narrow beam is exemplified as scanning a range of about -10° to +10° which represents the second scanning range comprising 20°. The wide beamwidth beam is moved a plurality of times to obtain the entire first angular range as is the narrow beamwidth beam over the second angular range (e.g. 12:4+). As disclosed by Odachi et al, it is possible to precisely estimate wave arrival direction in a short time and in a small volume of calculation, by carrying out a first rough estimation of a wide range with a wide antenna beam, and then by carrying out a second detailed estimation of arrival direction by scanning only the direction obtained by the first estimation, with a narrow antenna beam, thus suggesting the reduction of the size of memory due to the reduction in the size of data required (e.g., 11:45-12:32).  Odachi et al teach various intended uses for determining an arrival direction including tracing of a flying object or a detecting of its arrival direction by radar which encompasses the uses of wayfinding and determining spatial position since each represents a use of the information with respect to a direction and moreover, tracing anticipates the monitoring of position over time. Since the broad beam/search encompasses a search range of, for example, ϴ using two low angular resolution ϴ/2 beams and the fine search encompasses a smaller search range, i.e. one of the two ϴ/2 beams, by two high angular resolution beams, i.e. ϴ/4 beams, the amount of data required to be stored for the coarse matrix and result matrix is minimal and deemed to be less than 10 kB.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Odachi et al in view of either one of Mondal et al (WO2018064348), previously cited, or Braun et al (20160323757).
Odachi et al teach the subject matter substantially as claimed as set forth above but do not appear to specify the additional “pre-searches.”
Mondal et al disclose the conventionality of a hierarchical beam search process wherein level 1 and level 2 encompass first and second pre-searches with decreasing search ranges and level 3 encompasses a search with a further decreasing search range, see for example FIG. 5.  Similarly, Braun et al disclose the conventionality of hierarchical beam searching using sub-sectorization to provide a faster procedure to determine an optimal direction, see for example FIG. 4 and its description.
It would have been obvious to one having ordinary skill in the art to modify Odachi et al by incorporating the teachings of hierarchical beam searching using a plurality of stages in view of the conventionality of such as disclosed by each of Mondal et al and Braun et al since use of a known technique to improve similar devices methods, or products in the same way is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. Here, the use of an hierarchical beam search provides a predictable result associated with determining angular information obtained by successively searching smaller beam search ranges using higher resolution beams while reducing the requirements of searching the entire search area with a narrow beam and thus reduce the amount of data and time required to provide an optimal angle of arrival/departure. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Odachi et al in view of either one of Kalliola et al (20070197229) or Wolf et al (6,933,889).
Odachi et al teach the subject matter substantially as claimed as set forth above but do not specify an indicator to inform an operator of the angle of departure or spatial position.
Kalliola et al disclose the conventionality of a system and method for direction finding in a wireless communication device WCD including the use of direction information (ascertained such as by beamforming techniques [0061]) to provide display of wayfinding information such as directional information [0086] and spatial positioning [0090]. 
Wolf et al disclose conventional uses for determined direction information, including a display 625 of direction for wayfinding and spatial positioning, see for example FIGs. 5A and 5B. 
It would have been obvious to one having ordinary skill in the art to modify Odachi et al by incorporating a display to provide directional guidance to an operator in view of the teachings of either Kalliola et al or Wolf et al in light of the conventionality of such as well as the predictable results of providing an operator with a display as an interface to guide the operator since combining prior art elements according to known methods to yield predictable results is an exemplary rationale that supports a conclusion of obviousness, see KSR Int' l Co. v. Teleflex Inc. Clearly, the documents of Kalliola et al and Wolf et al in combination with Odachi et al show that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference and since the addition of a display would perform the same function in Odachi et al it does in either Kalliola et al or Wolf et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Seol et al (9,941,586) disclose a method and system for use in beamforming for selecting a beam direction (angle of arrival/angle of departure) having a plurality of antenna elements in a wireless communication system, FIG. 4 illustrating the device. The method comprises steps shown in FIG. 5.

    PNG
    media_image2.png
    970
    624
    media_image2.png
    Greyscale

Maruhashi et al (8,248,303) disclose a system and method for setting a beam direction for an array using beamforming; the beam direction representing an angle of arrival or angle of departure (9:36+). Maruhashi et al recognize that as antenna beam width becomes narrower, the beam searching direction (step) increases, and searching for and setting the beam direction takes time, thereby increasing the data transmission interrupt time. Accordingly, there exists a strong need for a method of setting a beam direction which can reduce data transmission interrupt time. In the meantime, a device capable of buffering data necessitates an extremely large memory when a data transmission interrupt time is increased, resulting in impracticality (2:64+). 

    PNG
    media_image3.png
    497
    651
    media_image3.png
    Greyscale
Specifically, FIG. 11 exemplifies an embodiment wherein a process starts in step 701, and a wide angle beam (low angular resolution) is set in step 702. Subsequently, the wide angle beam direction is set in step 703, and communication quality in the beam direction is obtained in step 704. In subsequent step 705, steps 703 and 704 are repeated until communication quality is realized in all directions of beam control (scan angle is realized over a first range of angles) wherein the information (data string) representative of the respective angles and communication quality represents a coarse matrix of a pseudo-spectrum. In step 706, a narrow angle beam is set so as to be limited only in the direction corresponding to the highest communication quality range in a wide angle beam, i.e. based on the highest peak in the coarse matrix of the pseudo-spectrum. In step 707, the narrow angle beam is set in the thus-limited direction, and in step 708, communication quality information in the set beam direction is realized. In subsequent step 709, steps 707 and 708 are repeated until communication quality is realized in all directions of beam control associated with the narrow beam angle, thus representing a second range of angles which is narrower/smaller than the first range of angles and wherein the respective angle and communication quality thereof represents the pseudo-spectrum of the result matrix. In step 711, a priority rank is assigned to the beam direction in order to set the beam direction that is required for carrying out radio communication.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646